 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         EASTERN DISTRICT OF CALIFORNIA
11
12   TAPATIO FOODS, LLC, a               Case No. 1:18-cv-01611-LJO-BAM
     California Limited Liability
13   Company,                            FINAL CONSENT JUDGMENT AND
                                         PERMANENT INJUNCTION
14                  Plaintiff,           AGAINST DEFENDANT
                                         RICARDO TORRES PULIDO, JR.
15           vs.
16   RICHARD TORRES PULIDO;
     an individual; BRANDON YEE,         Hon. Lawrence J. O’Neill
17   an individual; and TERP GALAXY,
     a Company of Unknown Type,
18
                    Defendants.
19
20
21
22
23
24
25
26
27
28
                   FINAL CONSENT JUDGMENT AND PERMANENT INJUNCTION
                      AGAINST DEFENDANT RICARDO TORRES PULIDO, JR.
     106831108_1
 1           Plaintiff Tapatio Foods, LLC (“Tapatio” or “Plaintiff”) and Defendant
 2   Ricardo Torres Pulido, Jr. (“Pulido”) consent and agree to the terms and
 3   conditions of this Final Consent Judgment and Permanent Injunction:
 4   IT IS HEREBY ORDERED AND ADJUDGED AS FOLLOWS:
 5           1.     The Court has personal jurisdiction over Tapatio and Pulido.
 6   The Court also has subject matter jurisdiction over this action pursuant to
 7   15 U.S.C. § 1111 et seq., and 28 U.S.C. §§ 1331, 1338 and 1367. Venue is
 8   proper in this Judicial District pursuant to 28 U.S.C. § 1391(b).
 9           2.     Tapatio is a Limited Liability Company organized an existing under
10   the laws of the State of California, having a principal place of business in Vernon,
11   California.
12           3.     Although identified as “Richard Torres Pulido” in the Complaint
13   (Dkt. No. 1), Defendant Pulido’s legal name is “Ricardo Torres Pulido, Jr.”
14   Pulido is an individual and resident of Planada, California.
15           4.     Tapatio owns trademarks that are the subject of United States
16   Trademark Registration No. 1,228,964 for TAPATIO, United States Trademark
17   Registration No. 4,997,043 for TAPATIO, and United States Trademark
18   Registration No. 3,837,981 for TAPATIO SALSA PICANTE and Design
19   (collectively “TAPATIO’S MARKS.”)
20           5.     TAPATIO’S MARKS are valid and distinctive.
21           6.     TAPATIO’S MARKS are the subject of extensive advertising.
22           7.     TAPATIO’S MARKS are strong both conceptually and through
23   acquired distinctiveness.
24           8.     Pulido has begun to manufacture, sell, offer for sale, advertise,
25   and/or distribute meatless hot sauce and other related products under the
26   following marks:
27
28                                        -1-
                   FINAL CONSENT JUDGMENT AND PERMANENT INJUNCTION
                      AGAINST DEFENDANT RICARDO TORRES PULIDO, JR.
     106831108_1
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
              SLUMPATIO Stylized Mark                    SLUMPATIO Charro Mark
11
12           9.     Tapatio brought claims against Pulido pursuant to 15 U.S.C. §§
13   1114, 1125(a), 1125(c), and California Civil Code § 17200, alleging that Pulido
14   was engaged in the unauthorized use of the SLUMPATIO Stylized Mark and the
15   SLUMPATIO and Design Mark which are confusingly similar to TAPATIO’S
16   MARKS and diluted TAPATIO’S MARKS by tarnishment.
17           10.    Pulido advertised products bearing the SLUMPATIO Stylized Mark
18   and the SLUMPATIO and Design mark through his Instagram user account
19   slumpatio.
20           11.    Pulido sold and delivered products bearing the SLUMPATIO
21   Stylized Mark and the SLUMPATIO Charro Mark.
22           12.    Pulido’s use of the SLUMPATIO Stylized Mark and the
23   SLUMPATIO Charro Mark was without the authorization of Tapatio.
24           13.    The parties’ products are related.
25           14.    The parties’ both used the same marketing channels.
26           15.    The parties’ both targeted the same class of consumers.
27
28                                        -2-
                   FINAL CONSENT JUDGMENT AND PERMANENT INJUNCTION
                      AGAINST DEFENDANT RICARDO TORRES PULIDO, JR.
     106831108_1
 1            16.    The parties’ products were both inexpensive and subject to impulse
 2   purchases.
 3            17.    Pulido’s intent in his selection and use of the SLUMPATIO Stylized
 4   Mark and the SLUMPATIO Charro Mark was to capitalize on the goodwill
 5   associated with TAPATIO’S MARKS.
 6                                      Conclusions of Law
 7            18.    The Court has jurisdiction over the parties and the subject matter at
 8   issue in this action.
 9            19.    TAPATIO’S MARKS have become famous within the meaning of
10   the term as defined by the Federal Trademark Dilution Act 15 U.S.C. 1125(c).
11            20.    Pulido’s use of the SLUMPATIO Stylized Mark and the
12   SLUMPATIO Charro Mark diluted TAPATIO’S MARKS by tarnishment.
13            21.    Pulido’s trademark infringement was willful.
14            22.    Entry of a permanent injunction will achieve the purposes of the
15   Lanham Act and California state statutory unfair competition.
16            23.    Pulido’s actions constitute:
17                      a. Willful trademark infringement of a registered trademark in
18                           violation of 15 U.S.C. § 1114.
19                      b. Federal unfair competition in violation of 15 U.S.C. § 1125.
20                      c. California State unfair competition in violation of California
21                           Civil Code § 17200 et seq.
22                      d. Dilution    by   tarnishment       in   violation   of   15   U.S.C.
23                           § 1125(c)(2)(C).
24            24.    Tapatio and Pulido have agreed to the terms of this Final Consent
25   Judgment and Permanent Injunction and its entry as a settlement of the claims
26   filed.
27
28                                         -3-
                    FINAL CONSENT JUDGMENT AND PERMANENT INJUNCTION
                       AGAINST DEFENDANT RICARDO TORRES PULIDO, JR.
     106831108_1
 1           25.    Therefore, Pulido, and any company that he owns, either directly or
 2   indirectly, including its parents, subsidies, affiliates, officers, agents, servants,
 3   employees, attorneys, and those persons in active concert or participation with it,
 4   who receive actual notice of this injunction by personal service or otherwise are
 5   permanently enjoined and shall:
 6           26.    Permanently cease using, making, selling, importing, offering for
 7   sale, giving away, and/or distributing and refrain from adopting for any product
 8   or service, or in any marketing material:
 9           a. any trademarks containing the word TAPATIO;
10           b. any trademarks containing the word SLUMPATIO;
11
             c. any trademarks containing the suffix “ATIO”;
12
             d. any trademarks featuring a red arching font;
13
14           e. any trademarks featuring a person located over a banner;

15           f. any trademarks confusingly similar to the TAPATIO Marks;
16           g. the SLUMPATIO Charro Mark;
17           h. the SLUMPATIO Stylized Mark;
18
             i. any trademarks that bear an image of a Charro (meaning a traditional
19              horseman from Mexico).
20
             27.    Within ten days of entry of this judgment, Pulido shall permanently
21
     remove from any webpage, Twitter account, YouTube account, Facebook
22
     account, Instagram account, and any other space on the internet and/or social
23
     media account, anything that he has posted, or which another entity has posted on
24
     his behalf, that violates any section of Paragraph 26. Pulido shall also close any
25
     webpage, Twitter account, YouTube account, Facebook account, Instagram
26
     account, and any other space on the internet and/or social media account that
27
28                                        -4-
                   FINAL CONSENT JUDGMENT AND PERMANENT INJUNCTION
                      AGAINST DEFENDANT RICARDO TORRES PULIDO, JR.
     106831108_1
 1   features a mark that violates any section of Paragraph 26 in either its username or
 2   URL.
 3           28.    As money damages alone are difficult to calculate, should Pulido
 4   violate any section of Paragraph 26, such violations will be deemed willful, and
 5   Pulido consents to the entry of judgment of specific performance.
 6           29.    Pulido shall provide reasonable assistance in removing content that
 7   violates any section of Paragraph 26 that was posted by third parties.
 8           30.    This Court shall retain jurisdiction of this matter for all purposes,
 9   including for the purpose of enforcing the terms and provisions of this Final
10   Consent Judgment and Permanent Injunction.
11           31.    Tapatio and Pulido agree to submit to the personal jurisdiction of this
12   Court in connection with this matter for all purposes, including for the purpose of
13   enforcing the terms and provisions of this Final Consent Judgment and Permanent
14   Injunction.
15           32.    This is a final judgment. Judgment is entered in favor of Tapatio and
16   against Pulido as to all claims identified in Paragraph 23.
17           33.    Tapatio and Pulido each waives all right to appeal, and agrees not to
18   appeal this final judgment.
19
20   IT IS SO ORDERED.
21
         Dated:     January 4, 2019                  /s/ Lawrence J. O’Neill _____
22                                            UNITED STATES CHIEF DISTRICT JUDGE
23
24
25
26
27
28                                        -5-
                   FINAL CONSENT JUDGMENT AND PERMANENT INJUNCTION
                      AGAINST DEFENDANT RICARDO TORRES PULIDO, JR.
     106831108_1
